DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 7, 8, and 13-15 are amended.
This office action is in response to the amendment submitted on 12-AUG-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments – 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The PCT/US2020/061981 international search report dated 06/03/2021 cites Pomerantz et al US 2012/0232859 A1 (hereinafter ‘Pomerantz’) and WO 2013/066953 A2 (hereinafter ‘Heaton’) as ‘X’ and ‘Y’ references respectively. The written opinion dated 06/03/2021 cites Pomerantz as teaching the majority of the limitations of Claim 1. ¶[0093] of Pomerantz discusses the gradient and recognizes fluid viscosity is a property to be incorporated for prediction of the asphaltene “As part of block 409, a Flory-Huggins solubility model can be used in conjunction with compositional gradients produced by the FHZ EOS to derive a concentration profile of asphaltene pseudocomponents (e.g., asphaltene nanoaggregates and larger asphaltene clusters) and corresponding aggregate size of asphaltenes as a function of depth in the formation of interest as described above. The asphaltene concentration gradient can also be used to predict gradients for fluid properties (such as fluid density and fluid viscosity) that relate to asphaltene content.” These properties are derived use EOS as a function of depth. Further, in ¶[0034] recites the usage of NMR measurements “Porosity represents the amount of pore space in the rock and is typically measured by neutron or gamma ray logging or NMR measurements. Permeability represents the quantity of fluid (usually hydro carbon) that can flow from the rock as a function of time and pressure. Formation testing is so far the only direct downhole permeability measurement.” However, Pomerantz does not teach relating the EOS parameters and NMR logs at depth in determining the “viscosity region”. The “viscosity regions” are between depth intervals where Pomerantz merely recites a gradient. Arguendo, if Pomerantz could be interpreted to teach “viscosity region”, Pomerantz does not teach “viscosity regions are correlated across the oilfield”. Heaton teaches a method for processing NMR data for determining viscosity estimates ¶[0076] “Example methods for integrating dielectric logs with NMR logs may build on advances in NMR viscosity estimation techniques allowing accurate viscosity determination for crude oils with viscosities ranging from tens to millions of centipoise”. The instant claims are not directed to techniques for determining viscosity, but rather the creation of “viscosity regions” where the regions are used in correlation incorporating NMR and EOS data obtained from samples. Heaton is further silent to obtaining samples from the well.
Additional cited ‘A’ references have been considered and do not teach the “viscosity regions”.

The previously cited refrences Murphy et al., “INTEGRATION OF NMR AND WIRELINE FORMATION TESTER DATA FOR ROBUST FORMATION EVALUATION AND HYDROCARBON PROPERTIES DETERMINATION” and Marx et al., United States Patent 9,022,140 B2 and Akkurt et al., “From Molecular Weight and NMR Relaxation to Viscosity: An Innovative Approach for Heavy Oil Viscosity Estimation for Real-Time Applications” and Badry et al. U.S. Patent Application Publication 20080204013 A1 do not discuss “viscosity regions are correlated across the oilfield”.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 8, and 15, specifically

generating, by the computer system, a three-dimensional (3D) numerical simulation model comprising the plurality of viscosity regions across the oilfield, the generating of the 3D numerical simulation model’s 3D viscosity array is based on the EOS parameters and a fluid composition gradient with respect to a depth within each viscosity region, wherein each viscosity region corresponds to a depth interval between viscosity surfaces within the 3D numerical simulation model, each viscosity surface associated with a particular depth from a surface of the Earth as identified from the plurality of wells having NMR logs; and

determining, by the computer system, a landing depth from the surface of the Earth for operation of peripheral water injectors based on the 3D numerical simulation model comprising the plurality of viscosity regions of the hydrocarbons present within the plurality of hydrocarbon wells having NMR logs, wherein the viscosity regions are correlated across the oilfield.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146